 JONESBORO GRAIN DRYING COOPERATIVE481ignlated collective-bargaining representative of all steward depart-ment employees on vessels operated in the steam schooner trade by theMember Companies of the Shipowners'Association of the PacificCoast,excluding cook-stewards and other supervisors within themeaning ofthe Act.]MEMBER MURDOCK took no part in the consideration of the aboveSecond Supplemental Decision and Certification of Representatives.JONESBOROGRAINDRYINGCOOPERATIVEandINTERNATIONAL UNIONOF UNITED BREWERY, FLOUR,CEREAL, SOFT DRINK AND DISTILLERY`YORKERS OF AMERICA, CIO, PETITIONER.CaseNo.32-RC-693.October 206, 19,541Decision and OrderUpon it petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Vivan E. Burks, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case,' the Board finds :The Employer, Jonesboro Grain Drying Cooperative,'is a non-profit farmers' cooperative formed for the purpose of making sav-ings on the services of drying rice, and composed of 90 members whoare rice farmers located in and around Jonesboro, Arkansas. It operates a dryer which functions only as a dryer and Storer of rice. Con-nected by a spout to the Employer's dryer is a mill owned and oper-ated independently by Arkansas Rice Growers Cooperative Associa-tion,3 an enterprise concededly engaged in interstate commerce.'Allof the rice handled by Jonesboro is sold by the rice farmers directly'As the record and briefs adequately piesent the issues and positions of the parties,the requests for oral argument filed by the Employer and the Petitioner are hereby denied2Hereinafter referred to as Jonesboro3Hereinafter referred to as AssociationAlthough,of necessity,all 90 farmer-membersof Jonesboro are also members of the Association,and it appears that there is a certainoverlapping of the board of directors and managerial personnel between Jonesboro and theAssociation,no contention is made that the two are not separate employersEven if suchwere the case,the relationship is siiinlai to that involved inProducers Rice Mill,Inc,106NLRB 119,wherein the issue was raised and the Board found the two enterprises to consti-tute separate employers.*The Association is a cooperative composed of approximately 3,200 member-farmers,including the 90 members of Jonesboro,and is engaged in milling and marketing for mtei-state commerce the rice grown by its members.As noted herein,however,although themember-farmers of the Association deliver their rice to various drying cooperatives locatedin 11 areas throughout the State for drying purposes,later to be redelivered by the dryingcooperatives to the Association, the rice at the time of delivery to the drying cooperativesis sold to the Association by the mein bei-farmers, and the ownership is then vested in theAssociation which is charged with the iesponsibility of selling that rice for the member'saccount.110 NLRB No. 67.338207-55-vol 110-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the Association, 75 percent of which is then sold in interstate com-merce.Each farmer delivers his rice to the Employer's dryer whereit is dried and graded. It is then stored, either by the Employer inthe dryer's storage facilities or by the Association's storage facilitiesin the latter's mill.At the time the rice is delivered to the Employer'sdryer, legal title is vested in the Association for the purpose of bor-rowing operating capital with which to advance to the farmer 75percent of the current market value per bushel.At no time does legaltitle vest in the Employer. If, on occasion, the Employer stores therice for the Association, it charges the latter for such storage.TheEmployer charges the farmer 12.5 cents per bushel for drying serv=ices, such amount being deducted by the Association from the 75 per-cent of the market value which is advanced to him. Record testi-mony reveals that the Employer's annual gross income from its serv-ices for drying and storing rice approximates $75,000 to $90,000.The Employer, in effect, contends that inasmuch as it neither buysnor sells rice and functions only for the purpose of performing dry-ing services for its member-farmers, its operations are essentiallylocal and that it would not effectuate the purposes of the Act for theBoard to assert jurisdiction.Although the Employer admits thatlegal title to the rice passes from the farmer to the Association forborrowing purposes upon delivery to the Employer's dryer, it con-tends that the equitable title remains in the farmer, and, therefore,the services rendered by the Employer are performed for the individ-ual member-farmer rather than for the Association.The Petitionercontends, however, that regardless of title, the drying services are per-formed for the Association.Were the Board to find merit in the Peti-tioner's contention, it would normally assert jurisdiction on the basisof theHollow Tree 5formula.For reasons noted hereinafter, how-ever, we deem it unnecessary to our finding in this case to pass uponthis issue, even if we were to assume,arguendo,that the Petitioner'scontention is correct.It has been the consistent position of the Board that it better effec-tuates the purposes of the Act, and promotes the prompt handlingof major cases, not to exercise its jurisdiction to the fullest extent pos-sible under the authority delegated to it by Congress, but to limitthat exercise to enterprises whose operations have, or at which labordisputes would have, a pronounced impact upon the flow of inter-state commerce. In furtherance of that policy, the Board in October1950 adopted certain standards to govern its assertion of jurisdic-tion.Those standards resulted from a study of the Board's experi-ence up to that date.5Hollow Tree Lumber Company,91 NLRB 635.1 JONESBORO GRAIN DRYING COOPERATIVE483Among the standards adopted in 1950 were those set forth in theStanislaus,sHollow Tree,' Dorn's,8 Federal Diary,9 Borden,1°andRutledge11 cases.Pursuant to those standards, the Board limited theexercise of its jurisdiction, respectively, to: (1) An employer whichproduces or handles goods destined for out-of-State shipment, or per-forming services outside the State in which the firm is located, valuedat $25,000 or more; (2) an employer which furnishes goods or servicesnecessary to the operations of other employers engaged in commerce,without regard to other factors, where such goods or services arevalued at $50,000 per annum or more, and are sold to public utilitiesor transit systems, instrumentalities and channels of commerce, andenterprises engaged in producing or handling goods destined for out-of-State shipment, or performing services outside the State, in thevalue of $25,000 per annum or more; (3) an employer which has anindirect inflow of $1,000,000 annually; (4) an employer which has adirect inflow of $500,000 annually; (5) an employer which has such acombination of inflow or outflow of goods or services, coming withinvarious categories of the Board's jurisdictional plan, that the percent-ages of each of the categories in which there is activity taken togetheradd up to 100 percent; and (6) local establishments that operate asintegral parts of a national or multistate enterprise, irrespective ofthe size of the enterprise or the local establishment involved or thepossible effect upon interstate commerce.Early this year the Board undertook to study and reappraise the1950 jurisdictional standards in the light of the Board's experience,since their adoption and also in the light of changing economic condi-tions.Based upon that study and the reappraisal, it is our opinionthat the jurisdictional standards established in 1950 should be revisedin order better to attain the Board's long-established policy of limitingthe exercise of its jurisdiction to enterprises whose operations have,or at which labor disputes would have, a pronounced impact upon theflow of interstate commerce.Accordingly, we have determined that in future cases the Board willassert jurisdiction over enterprises which annually meet one or more ofthe following standards :(1)Direct inflow standard :An enterprise which receives goods ormaterials from out of State, valued at $500,000or more.12(2)Direct outflow standard:An enterprise which produces or han-dles goods and ships such goods out of State, or performs services9 Stanulaus Implement and Hardware Company, Ltimtited,91 NLRB 618.7Hollow Tree Lumber Company, supra.$Dorn's House of Miracles,Inc.,91 NLRB 632.e Federal Dairy Co , Inc.,91 NLRB 638IUThe Borden Company, Southern Division,91 NLRB 628.u The Rutledge Paper Products,Inc,91 NLRB 625.12For modification of the inflow standard established inDorn's House of Miracles, Inc.,supra,seeHogue & Knott Supermarkets,110 NLRB 543. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDoutside the State in which the enterprise is located, valued at $50,000or more.13(3) Indirect inflow standard:An enterprise whichreceives goodsor materials from other enterprises in the same State which those otherenterprises received from out of State, valued at $1,000,000 or morel'(4) Indirect outflow standard:An enterprise which furnishesgoods or services to other enterprises coming within subparagraph (2)above, or to public utilities or transit systems, or instrumentalities orchannels of commerce and their essential links, which meet the juris-dictional standards established for such enterprises; and (a) suchgoods or services are directly utilized in the products, services, orprocesses of such enterprises and are valued at $100,000 or more ; or(b) such goods or services, regardless of their use, are valued at$200,000 ormore.15(5)Multistate standard:An establishment other thanretail 16which is operated as an integral part of a multistate enterprise, and(a) the particular establishment involved meets any of the foregoingstandards; (b) the direct outflow of the entire enterprise amounts to$250,000 or more; or (c) the indirect outflow of the entire enterpriseamounts to $1,000,000 ormore.13We have further determined that unless an employer's volume ofoperations meets one of the Board's new independent jurisdictionalstandards, we will not accumulate those standards in order to assertjurisdiction .18Because it appears from record testimony that the Employer'soperations do not meet any of these standards we find that it will noteffectuate the purposes of the Act to assert jurisdiction over the Em-ployer in this case, and shall dismiss the instant petition.[The Board dismissed the petition.]MEMBERPETERSON, concurring :I agree with the majority of my colleagues that jurisdiction shouldnot be asserted over the Employer in this case and that the instantpetition should be dismissed.However, as the majority is utilizing13 To the extent thatStaavislaus Implement and Hardware Company,Limited, sups a,and cases relying thereon,are inconsistent with our decision here, those cases are over-ruled.14 For modification of the inflow standard established inFederal Dairy Co., Inc,supra,seeHogue&Knott Supermarkets, supra11To the extent thatHollow Tree Lumber Company,supra,and cases relying thereonare inconsistent with our decision here, those cases are overruled.10 Cf.Hogue&Knott Supermarkets,supra,for standards applicable to multistate retailestablishments17To the extent thatBorden Company,Southern Dsvision,.supra,and cases relyingthereon are inconsistent with our decision here,those cases are overruled.18 To the extent thatThe Rutledge Paper Prod-acts,Inc, supra,and cases relying thereonare inconsistent with our decision here,those cases are overruledSee, also, the ma-jority decision inBreeding Tran.sfer Company,110 NLRB No 64 JONESBORO GRAIN DRYING COOPERATIVE485the present case as a convenient vehicle for setting forth some of itsnew jurisdictional standards-most of which appear not to be related-to the specificissueinvolved-I propose to indicate here the extentto which I agree or disagree with the use of these particular yardsticks.The majority's direct and indirect inflow standards apparently re-main the same as they were under the Board's 1950 jurisdictionalplan," except that solely for retail establishments the minimum dollarrequirements of each of the standards are doubled.20 I concur in thecontinued use of the direct and indirect inflow standards of the 1950plan and the requisite dollar minima contained therein, but as I havestated elsewhere,21I failto perceive the reason or logic in the major-ity's special treatment of retail enterprises and therefore would notadopt these monetary changes which they have made.According to the majority's direct outflow standard, jurisdictionwill be asserted over an enterprise which produces or handles goodsand ships such goods out of State, or performs services outside theState in which the enterprise is located, valued at $50,000 or more.This standard differs from that of the 1950 plan 22 in that the goodsor services must be valued at $50,000 or more, rather than $25,000.As I stated, and for the reasons given, in my separate opinion in theBreedingcase,231 agree with this change in the total dollar volumefigure made by the majority.The standard also differs from thatof the 1950 plan and from the majority's press release of July 1, 1954,in that the language "ships such goods out of State" replaces thelanguage "destined for out-of-State shipment."However, as thisnew language merely states explicitly what has become the Board'sinterpretation of the old language as a result of the decision in theMcC'orrrbac1kcase,24 Ihave no difficulty in accepting this revision.Applying the standard to the instant case, it is clear that the Employerdoes not ship goods which it handles out of State-this is done by theindependent Association-nor does the Employer perform servicesoutside the State.Therefore, there is no basis under this standardfor asserting jurisdiction over the Employer.The majority's indirect outflow standard represents changes fromthe 1950 plan25 inboth monetary and substantive requirements. Thus,the majority states that henceforth either (a) the goods or servicesmust be directly utilized in the products, services, or processes of theinterstate enterprise and must be valued at $100,000 or more or (b)19Dorn'sHouse ofMiracles,Inc.,footnote 8,supra; Federal Dairy Co., Inc.,footnote 9,supra20Hogue&Knott Supermarkets,footnote 12,supra.n Seemy separate opinion inBreeding TransferCompany,110 NLRB 493,see alsomy concurring opinioninWilson-Oldsmobile,110 NLRB 53422 Stanislaw Implement and Hardware Company, Limited,footnote 6,supra.23BreedingTransferCompany,footnote 21,supra.24Thomas Bulen McCormack,d/b/a John McCormack Co and C. N. Hill,107 NLRB 606.21Hollow Tree Lumber Company,footnote5, supra 486DECISIONSOF NATIONALLABOR RELATIONS BOARDthe goods or services, regardless of their use, must be valued at $200,000or more.As I indicated in my separate opinion inBreeding, I donot favor any change in the substantiverequirementsand would ad-here to the 1950 standard in this respect, to wit, that the materialsor services furnished merely be necessary to the operation of theinterstateenterprise.In view of my rejection of the substantiverequirementsin part (a) of the majority's new standard, it followsthat I likewise find the changein part(b) unacceptable.However,as I stated inBreeding, Ido agree with my majority colleagues to theextent that they would raise the minimum total dollar volume of busi-nessfigure for this standard from $50,000 to $100,000.In passing, I note that the substantive requirements set forth bythe majority here differ considerably from those which it announcedin its pressrelease ofJuly 1, 1954. In the press release it was statedthat the goods themselves ultimately would have to go outside theState and the services would have to become part of the stream ofinterstate commerce. In my separate opinion inBreeding,when theonly details as to the new standards which were available to anyoneother than members of the majority were contained in the press re-lease,I asserted that I could find no persuasive reason for this changein substantive requirements.As these requirements have now beendiscarded, apparently my majority colleagues likewise were unableto find a valid reason for the change.However, the unexplained sub-stitution of the more vague new requirements announced for the firsttime in this case appear to me to be equally as arbitrary. I would beless than candid if I did not admit that the rather obscure languagewhich my majority colleagues have chosen here to describe their newstandard-that the goods or services must be directly "utilized in" theproducts, services, or processes of the interstate enterprise-makes itdifficult for me to ascertain what they have in mind.However, I findit is unnecessary to attempt to plumb or fathom the basis for theiraction because I consider it a reasonable conclusion that, as theiroverallaim isto restrict the Board's jurisdictional area, the new stand-ard isdesigned to aid in the achievement of this objective.Although the Employer's services in this case were necessary to theoperation of the interstate enterprise-the Association-and there-fore satisfy the substantive requirement of the old plan, I would notassert jurisdiction because the Employer's business does not meet the$100,000 figure which I would now require under this standard.In my separate opinion inBreeding,I pointed out that under the1950 plan the Board took jurisdiction of establishments which, al-though local in character, operate as integral parts of a multistateenterprise without regard to the total volume of business of the par-ticular establishments or the entire enterprise involved.26The princi-2eThe Borden Compamy, SouthernD2vistom, footnote 10,supra. JONESBORO GRAIN DRYING COOPERATIVE487pal featureof the majority'snew multistatestandard is the imposi-tion of minimum totaldollar volumeof business requirements.Istated inBreeding,and I repeathere, that I would adhere to the,standardof the 1950planwith respect to multistateenterprises.Inmy opinion,it is clearthat by its verynaturethe impact upon com-merce ofan establishment which is truly an integral part of a multi-state enterprise is so pronounced regardlessof the dollar volume fig-ures involved that the Board should assert jurisdiction on that basisalone.Finally, the majority is now abolishingthe so-called"combinationcategory," of the 1950plan,27thatis, jurisdiction will nolonger bedetermined by combining the percentages which a company has in eachof the dollar volumecategories.As I stated in myBreedingopinion,I agree tothe abandonment of this standard because, while I believeit islogically defensible, it has had the effectof an irritantscarcelyworth theprice 28MEMBERMURDOCIK, dissenting :This is another in the series of cases announcing in decisional form,for the first time the new and severe restrictions upon the assertionof Board jurisdiction first announced in press releases on July 1 and15.In my dissenting opinion inBreeding Transfer Company, supra,.I set forth in detail my basic objections to the entire body of these newstandards as conflicting with the Act and the Board's legal responsi-bilities thereunder; as involving the exercise of legislative power to,reallocate authority between the Federal and State Governments; andas absent any justification based upon compelling budgetary or ad-ministrative necessity-objections which apply in full to the particu-lar standards involved herein.I note at the outset that this is a somewhat unusual lead case underthe new standards. It is not confined to the normal role of a lead casein announcing in decisional form and explicating the new jurisdic-tional standard which is involved in the case.29 Instead, it has beenconverted into a receptacle into which has been dumped 6 separate ju-risdictional standards, at least 4 of which have absolutely nothing to do,with thiscase.Inasmuch as there is no explication of the latter, theirinclusion in this decision would seem to serve no purpose beyond whichthe press releases have already served, except to the extent that theymay be amendatory of the pressreleases.I see no reason to prolong27The RutledgePaper Products, Inc ,footnote 11,supra.28 In any event this standard accounted for a small handful of casesOur staff studyshows that of the 413 cases pending before the Board on May 1, 1954, only 3 involved thecombination theory of jurisdiction.Of these 3, cull 1 would be dismissed because of theabandonment of that standard;obviously,this indicatesa de minimiscurtailment ofBoard jurisdiction.28 In the press releases it was stated that "The changes indicated were made by ma-jority votein specificcases."[Emphasis supplied.] 488DECISIONSOF NATIONALLABOR RELATIONS BOARDthis dissent to discuss what amounts to dicta by the majority as towhat standards they will follow in wholly unrelated cases.Accord-ingly, I shall limit this opinion to it discussion of the implicationsand faults implicit in the revised "direct outflow" and "indirect out-flow" standards actually involved herein, under which the majorityrefuses to assert jurisdiction over this Employer.My dissenting viewson the "multistate,"Rutledge"combination" formula,30 and retail en-terprise standards will be set forth in other cases which directly con-cern their application.In the instant decision, the Board majority announces and puts intoeffect changes in the direct and indirect outflow standards previouslyin effect and known as theStanislausandHollow Treestandards fromthe lead cases which announced them under the 1950 plan. Thesechanges amount to a doubling or more of the dollar volume requiredfor assertion of jurisdiction under both standards and the additionof a number of other restrictive qualifications.Thus out-of-Statesales or services of $50,000 or more are now required under the former,while sales or services to interstate firms over whom the Board wouldassert jurisdicton, of either $100,000 or $200,000 are now requiredunder the latter, depending upon the use of such products or services.The Board majority having made such drastic revisions of these twostandards, we may well ask, "Why?"The fact of the matter is that the majority has failed here, as inthe press releases, to set forth any indication of why these new stand-ards are either necessary or proper.We have only the cryptic state-ment that these severe restrictions are based upon a study andreappraisal of the 1950 jurisdictional plan and that dismissal of peti-tions thereunder will effectuate the purposes of the Act. What thatstudy and reappraisal were; what specific factual or legal findingswere made thereunder; what particular "purposes" of the Act will beeffectuated by this broad slash in our operations is largely left to theimagination.A passing reference to enterprises having a "pro-nounced" impact upon the flow of interstate commerce, standing alone,is hardly adequate to explain why it is suddenly necessary, withoutbenefit of legislation, to exclude what may well amount to one-thirdof those enterprises previously under the restraints and protectionsof the Act. Particularly when, for the past 19 years, the very enter-prises now excluded by the majority have been consistently found bythe Board and the courts to involve economic activity in which labordisputes would indeed have a substantial impact upon the free flowof commerce.The majority opinion makes reference to the "light of changingeconomic conditions."Precisely what is meant by this statement is30The Putled©e Paper Products, Inc ,footnote 11,supra JONESBORO GRAIN DRYING COOPERATIVE489difficult to determine.Apparently my colleagues are implying, with-out directly stating, that the trend of prices in the past 4 years requiresthe 1950 dollar minimum requirements to be increased and to the extentdone herein.The basis for such an assertion is, again, left undisclosed.However, an examination of the consumer price indices published bythe Bureau of Labor Statistics discloses that the cost of living has in-creased approximately 10 percent since the 1950 jurisdiction plan wasplaced in effect.Accordingly, if the Board's jurisdictional figureswere to be adjusted in conformance with this increase, the direct andindirect outflow figures would be increased $2,500 and $5,000 respec-tively.Yet my colleagues have increased those figures $25,000 in thefirst case and up to $150,000 in the second instance, or an increase offrom 100 to 300 percent.At the very least this is faulty arithmetic onthe part of the majority.More probably, it is simply a clear indica-tion that any change in economic conditions which has occurred in thisNation in the past 4 years has had nothing to do with the creation of thecurrent revisions.Moreover, a relatively small change in price levelswhich might bring a few- more cases to the Board under the 1950 stand-ards does not necessarily require any change in the standards. If theBoard is able to handle its existing case load, as it is, there is no reasonto change those standards.As I pointed out in myBreeding Transferopinion, financial or personnel considerations do not require a slash inour jurisdiction.The majority, however, is not content with merely this great increasein the dollar minimum requirements.Whereas the 1950 standardswould assert jurisdiction over employers "engaged in producing or han-dling goodsdestinedfor out of state shipment valued at $25,000 perannum," the majority has not only doubled the minimum but has lim-ited the coverage of this standard as stated in this decision to thosefirms "which produce or handle goodsand shipsuch goods out ofstate."The addition of a requirement that the employer actually shipthe goods concerned has been made sometime in the period since theissuance of the press releases for both of them merely repeat the lan-guage of the 1950 standard in this respect.The effect of such a changein the standard apparently will be to require those employers who han-dle or produce goods destined for interstate commerce but who do notpossess title to the goods when they are shipped to have operations ofat least $100,000 before we will assert jurisdiction.Yet the majoritydecision, as in other instances, contains no indication of why such adistinction is either necessary or is in accord with the effect of thoseoperations upon commerce; nor is there any specific statement that thepress releases have been amended in this respect.But the confusion compounded by the majority does not cease there.In setting forth the bare bones of the $100,000 standard, both the press 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDreleases and the majority decision here speak in terms of enterprises"furnishing" and "supplying" goods and services rather than "sell-ing."Yet in the recentBrooks Wood Productscase,31 the Board, overmy dissent, held that the goods must actually be sold by the employer-to an interstate enterprise.There, the fact that the employer directlydelivered goods to an interstate enterprise was held to be insufficient-grounds for asserting jurisdiction because the title in the sale firstpassed through the hands of a third party.TheBrooksdecision is-sued before the press releases and the instant decision, yet neither ap-pears either to overrule it or accept it, and there is no way for the pub-lic, let alone Board personnel, to know whether or not the language.of the instant decision qualifies theBrookscase or the reverse.Furthermore, the majority have added the entirely new require-ment that if the goods or services are not "directly utilized" the dollarminimum becomes $200,000 instead of $100,000. And if the enterprisefurnishing the services is a multistate chain, an additional test of$1,000,000 for the entire chain is brought into possible play. If thereader finds this complex and confusing, he is not alone.Repeatedreading, study, and checking of the July 1 and 15 press releases and-the instant majority decision fail to resolve the many questions whichare inherent in these new restrictions.The press releases and the-instant majority opinion are in conflict, for one thing, as to whether,or not the multistate test of $1,000,000 is to be used only if servicesare concerned or whether it also covers a multistate enterprise fur-nishing materials.Is that test to be effective only when the servicesand/or goods are not "directly utilized" or also when they are "directly,utilized"?And, above all, what is meant by the novel and undefined-term "directly utilized"?Is the rice drying performed by the Em-ployer herein a case of "direct utilization"?The majority ostensiblyuses this case to explicate the new rule and then does not bother to doso.(In fact, it does not even specify which standard is the basis forthe dismissal of this petition.)Is furnishing fuel to heat a plantbuilding "direct utilization"?Bookkeeping and accounting services?Construction of a plant building?Delivery and setting up of heavymachinery?If not, why not?Furthermore, I question as to what the grounds or findings are onwhich the majority now bases the premise at the heart of this distinc-tion between goods and services "directly utilized" and "not directlyutilized."What evidence does the majority have that a labor disputeaffecting the supply of the latter materials or services would not havean appreciable impact upon commerce?The experience of this Boardhas certainly not given rise to such a premise and the majority citesnone. In fact, as the Supreme Court, with whose findings on such ex-31107 NLRB 237. JONESBORO GRAIN DRYING COOPERATIVE491perience the majority seem to be in consistent disagreement, has-stated : 33The Congressional authority to protect interstate commerce fromburdens and obstructions is not limited to transactions which canbe deemed to be anessentialpart of a "flow" of interstate orforeign commerce.Burdens and obstructions may be due toinjurious action springing from other sources.[Emphasissupplied.]For almost two decades this agency has proceeded upon that premise,.as stated by the Court. I do not think we can discard that conclusion,of years' experience and adopt its opposite on a showing restricted tothe introduction of a new phrase-"directly utilized."The majority opinion here is also interesting, if hardly informative,with respect to another major element of these new restrictions. In-the press release of July 1, the majority announced that it had estab-lished a new requirement that "the goods supplied by firms" under thiscategory must "ultimately go outside the state" and that any servicessupplied "be part of the stream of interstate commerce" if the $100,000minimum wasto obtain.The press release of July 15 reiterated this.requirement and specifically stated that "jurisdiction willnotbe exer-cised over enterprise supplying materials to other firms which do inter-state business unless the materials themselves go outside the state."Under this latter announcement even the $200,000 standard would not:apply if the materials furnished did not go outside the State.Yet theinstant decision neither affirms nor denies these rules.Has the ma-jority dropped such requirments? If so, the public, which was in-formed of these rules even before any decisions containing them couldissue, should certainly be specifically told so to avoid confusion which-will arise from continued reliance upon the July 1 and 15 pressreleases.There is a broader aspect of the new standards involved in thiscase which should also be taken into consideration.As I noted inmyBreeding Transferopinion, with respect to the overall effect ofthe new standards, these new and substantial restrictions upon theexerciseof our jurisdiction encompass a large number of the Nation'ssmaller plants and businesses along with many not so small. The sizeof such enterprises, as I have shown there, is no indication of whatwould be the impact upon commerce of labor disputes affectingtheir operations.But their size is important for another, vital rea-son.The Board is well aware of the fact that, while the industrialgiants in the Nation'smajorindustries now have a high incidenceof employee self-organization and a history of stable collective bar-12N. L R. B.v Jones & Laughlin Steel Corporation,301 U. S 1, at 36 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining, the organization of unions and the progress of collective,bargaining has not kept pace in the smaller industrial and business,units.Quite naturally,these unorganized areas are now receiving amajor share of the organizational efforts of employee groups.Theexperience of this agency has established beyond question the factthat it is during these organizational efforts, the struggles for recog-nition and attempts to achieve collectivebargainingthat the repre-sentation and unfair labor practice procedures of the Board and the,protections and restraints of the Act are most necessary.Yet it ishere, in the present area of greatest labor-management tension,where the majority would withdraw our facilities from use by em-ployees and employers. I can only conclude that this action of themajority, far from effectuating the policiesof the Act,acts as a bar-rier to the performance of our statutory duty.The facts of the instant case illustrate the extent to which the re-vised standards here involved will imperil and obstruct the protec-tion of the free flow of commerce from the impact of labor disputes.In the past year, this Employer received over $75,000 for its servicesin drying rice.The majority opinion looks this far, consults itsstatistics,and denies jurisdiction.I may be forgiven, I hope, if Iprobe a bit deeper into the impact of this Employer's operations oninterstate commerce.The $75,000 which the Employer received wasits payment for drying some 646,000 bushels of rice.This rice wasvalued at approximately$1,453,500; and of the total processed bytheEmployer, approximately 75 percent, or over $1,000,000 wasthereafter shipped in interstate commerce by the Association.Alabor dispute halting the processing of rice by the Employer wouldnot alone affectthe $75,000 which thatenterprise received as pay-ment for its services.On the contrary and much more important,it is evident that such a work stoppage could prevent the shipmentof as much as $1,000,000 in rice in interstate commerce.The ma-jority apparently views this sum as being insignificant.In fact,for jurisdiction to be asserted under the new standards now an-nounced herein,the Employer would have to process one-fourth againas much rice or, in the event the majority does not deem this serviceto be "directly utilized," the Employer would have to process graindestined for interstate shipment valued at more than$2,300,000.Icannot agree that such a standard in any way adequately protectsthe free flow of commerce.Accordingly,because the standards utilized herein are not onlysubject to the objections which I noted in theBreeding Transfercase,but are both unclear and unsupportable in fact, I must dissent fromthe establishment of those standards and the rejection of jurisdictionherein.